VANCLIEF, C.
Action to recover $1,769, as the value of labor done and materials furnished by plaintiff in building a house for defendant. The answer of defendant denies that the plaintiff did the amount of labor or furnished the amount of materials alleged in the complaint; and also denies the alleged value of the labor and materials admitted to have been done and furnished, but admits them to have been of the value of $841.70. Defendant also pleads a counterclaim against plaintiff for labor and materials, amounting to $139.75. The cause was tried by the court, and judgment given for the plaintiff in the sum of $1,177.15. From this judgment, and from an order denying his motion for a new trial, the defendant appeals.
1. It is contended for appellant that the evidence is insufficient to justify certain findings of fact as to which his counsel admits that there is a slight conflict of evidence. It seems to me, however, after a careful examination of the evidence, that the conflict is substantial to a degree which precludes consideration of the question here.
2. Appellant’s counsel in his brief makes the point that the court erred in matter of law in rejecting a part of defendant’s counterclaim; but there is no foundation for this *487point in the record, either by exception or specification. I think the judgment and order should be affirmed.
We concur: Temple, C.; Belcher, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order are affirmed.